DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-20 and 22) in the reply filed on 05/10/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/20; 02/15/22; & 05/20/22 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a function of wavenumber" in lines 2-5 and 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, the term “nominal phase shift” is vague and unclear, what does applicant mean “nominal”?. Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Claim 1 is rejected because it recites an abstract idea as indicated in bold and underlined below:
	A method of determining a phase shift caused by reflection at, or transmission through, a dielectric coating as a function of wavenumber, the method comprising: 
obtaining a nominal phase shift for the dielectric coating as a function of wavenumber;
determining a first wavenumber and a second wavenumber for performing measurements of phase shift at these the first and second wavenumbers, based on the nominal phase shift; 
determining a wavenumber shift based on a first measurement of phase shift at the first wavenumber, a second measurement of phase shift at the second wavenumber, and the nominal phase shift as a function of wavenumber; and 
determining the phase shift as a function of wavenumber based on the wavenumber shift and the nominal phase shift.

STEP 2a: The abstract idea (bold and underlined above) falls in the category of mental processes:
The claim 1 appears to be directed toward a judicial exception, namely the abstract idea of obtaining a nominal phase shift, determining a first wavenumber and a second wavenumber for performing measurements of phase shift at these the first and second wavenumbers, determining a wavenumber shift based on a first measurement of phase shift at the first wavenumber, a second measurement of phase shift at the second wavenumber, and determining the phase shift as a function of wavenumber. Such limitations are considered to set forth the abstract idea, because the claims are directed toward an idea in and of itself.
The claims only recite and describe gathering, combining and manipulating data by reciting steps of organizing information through mental process or mathematical relationships and/or algorithms. The gathering and combining steps merely employ mental process or mathematical relationships to manipulate existing information to generate additional information in the form of “the dielectric coating as a function of wavenumber, the nominal phase shift as a function of wavenumber ".
This idea is similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams). For a simple enough algorithm and results, a person could do all this in said person’s head easily. For the above stated reasons, the bold and underlined parts of claim 1 shown above have been considered as mental processes. Thus, the claims are drawn to an abstract idea.

STEP 2b: The above judicial exception is not integrated into a practical application for the following reasons:
Claim 1 recites additional elements that includes: the “nominal phase shift”, the “a dielectric coating”, the “a first wavenumber”, the “second wavenumber”, the “wavenumber shift”. The claimed additional elements do not make the claim a practical application because they are performing to recite at a high-level generality and generic computer functions or software routinely used in generic computer components or software in the claim. (They may also be considered as an abstract idea because, in this instance it functions to describe the data.)
The additional elements further include a dielectric coating as a function of wavenumber, a first measurement of phase shift at the first wavenumber, a second measurement of phase shift at the second wavenumber, and the nominal phase shift as a function wavenumber, phase shift as a function wavenumber, all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)).
There is no particular machine (discounting the generic computer components) applying the abstract idea (see MPEP § 2106.05(b)), and there is no real-world transformation in the claim (see MPEP § 2106.05(c)).
The remaining consideration is whether the claim constitutes an improvement to a particular technology (see MPEP § 2106.05(a)) or whether it just generally links the abstract idea to a particular technological environment or field-of-use (see MPEP § 2106.05(h)). The claim is generally in the field of reflection, transmitting, a dielectric coating, a phase shift, and the nominal phase shift. Furthermore, the claimed general purposed reflection, transmitting, a dielectric coating, a phase shift, and the nominal phase shift are well-known in the art requirements for an optical metrology tools and do not amount significantly more to the claim. 
However, no evidence is provided to show that a particular technological process is being improved.
The underlying process that is supposed to be improved is not stated in this claim. It is not clear what the purpose of the claim is what is expected to be achieved.
For reasons stated above, it has been determined that claim 1 is directed to an abstract idea/ judicial exception with additional generic computer elements, and the generically recited additional computer elements do not add a meaningful limitation to the abstract idea/judicial exception because they amount to simply implementing the abstract idea/judicial exception on a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered separately and in combination, do not add significantly more (also known as an “Inventive concept”) to the exception. The rationale detailed in the above paragraphs apply mutatis mutandis. Obtaining and determining data are all well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Dependent claims 2-20 are dependent on their respective base claim 1, and include all the limitations of their respective base claims. Therefore, claims 2-20 recite the same abstract idea. The additional limitations recited in claims 2-20 are each functional generic/conventional processing steps performed by computer components comprise data gathering and processing steps which correspond to concepts identified as an abstract idea, or ideas, in the form of a mental process or mathematical formula are similar to those found to be non-patent eligible in, e.g., Alice Corp., FairWarning, and Parker v Flook. Claims 2-20 are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behdad et al (US 2016/0294054).
Regarding claims 1 and 14; Behdad et al discloses a method of determining a phase shift caused by reflection at, or transmission through, a dielectric coating as a function of wavenumber, the method comprising: 
obtaining a nominal phase shift (101 @ figures 1a-1c and paragraph [0039]: e.g., Spatial phase shift 
element 101 may include a dielectric substrate 104 and a conductive antenna element 102 mounted on dielectric substrate 104. Dielectric substrate 104 is formed of a dielectric material having a thickness 110, t. Dielectric substrate 104 is thin such that t<<λ.sub.c, where λ.sub.c is a wavelength of operation) for the dielectric coating (104 @ figure 
1a-1c) as a function of wavenumber (paragraph [0065]: e.g., two adjacent tunable phase shifters 100, such as fourth tunable phase shifter 100d and a fifth tunable phase shifter 100e, have a relative phase shift of kd cos θ, where k=2π/λc is a wavenumber);
determining a first wavenumber (120 @ figure 1a and paragraph [0047]: e.g., the desired
radiating characteristics of the radiated electromagnetic wave, such as first reflected electromagnetic wave 120, second reflected electromagnetic wave 122, and third reflected electromagnetic wave 128, as discussed further below) and a second wavenumber (122 @ figure 1b) for performing measurements of phase shift (101 @ figures 1a-1c) at these the first and second wavenumbers (120, 122 @ figures 1a-1b), based on the nominal phase shift (101 @ figure 1a-1c) by a beam steering control device (2100 @ figure 21); 
 	determining a wavenumber shift (paragraph [0065]: e.g., a relative phase shift of kd cos θ, where k=2π/λc is a wavenumber) based on a first measurement of phase shift at the first wavenumber (120 @ figure 1a), a second measurement of phase shift at the second wavenumber (122 @ figure 1b), and the nominal phase shift (101 @ figure 1a-1c) as a function of wavenumber (paragraph [0065]: e.g., a relative phase shift of kd cos θ, where k=2π/λc is a wavenumber); and 
 	determining the phase shift (101 @ figures 1a-1c) as a function of wavenumber (paragraph [0065]) based on the wavenumber shift (paragraph [0065]: e.g., a relative phase shift of kd cos θ, where k=2π/λc is a wavenumber) and the nominal phase shift (101 @ figure 1a-1c).  
Regarding claim 2; Behdad et al discloses determining an estimate of the wavenumber shift based on a simulation of a deviation of the dielectric coating from an as-designed configuration thereof, wherein determining the first wavenumber and the second wavenumber is further based on the estimate of the wavenumber shift (paragraph [0094]: e.g., the filter order can be determined using computer simulations of simplified equivalent circuit model 500. The order of the filter can initially be estimated and the response of the simplified equivalent circuit model 500 simulated based on the estimate. Based on the simulated response, the order of the filter can be increased or decreased as necessary and the simulation process repeated to obtain the exact minimum order of the filter that provides a desired group delay. The number of dielectric sheet layers used to form each tunable phase shifter 100 of the plurality of tunable phase shifters 604 is defined as the desired filter order minus one and divided by two).  
Regarding claim 10; Behdad et al discloses the steps of determining the wavenumber shift (paragraph [0065]: e.g., a relative phase shift of kd cos θ, where k=2π/λc is a wavenumber) and determining the phase shift (100 @ figure 12) as a function of wavenumber are performed for each of a plurality of points (figure 12) on a surface of the dielectric coating (104 @ figure 12).
Regarding claim 11; Behdad et al discloses the steps of determining the wavenumber shift and determining the phase shift (paragraph [0065]: e.g., a relative phase shift of kd cos θ, where k=2π/λc is a wavenumber) as a function of wavenumber are performed for each of a plurality of angles of incidence (figure 12) at the dielectric coating (104 @ figure 12).
Regarding claim 12; Behdad et al discloses further comprising determining a phase shift (101 @ figures 1a-1c) at a third wavenumber (128 @ figure 1c as Øvar3) that is different from both the first and second wavenumbers (120, 122 @ figures 1a-1b), based on the phase shift (101 @ figures 1a-1c) as a function of wavenumber and the third wavenumber (paragraph [0065]: e.g., a relative phase shift of kd cos θ, where k=2π/λc is a wavenumber).
Regarding claim 13; Behdad et al discloses further comprising: obtaining a measured wave front (118 @ figure 1a-1c) after reflection by the dielectric coating (104 @ figure 1c) at the third wavenumber (128 @ figure 1c); and determining a final output indicative of or depending on the measured wave front (118 @ figures 1a-1c), based on the determined phase shift (101  @figures 1a-1c) at the third wavenumber (128 @ figure 1c).
It is noted that the term “or” is alternative. 
Regarding claim 15; Behdad et al discloses further comprising: obtaining design information relating to the dielectric coating (paragraph [0057]: e.g., The plurality of tunable phase shifters 604 are arranged to form a circular 2D array of tunable phase shifters 100. Each tunable phase shifter of the plurality of tunable phase shifters 604 may be designed to generate a different phase shift. The plurality of tunable phase shifters 604 has an aperture length 610, D); and determining the nominal phase shift (101 @ figure 1a) for the dielectric coating (104 @ figure 1a) as a function of wavenumber based on the design information.
Regarding claim 16; Behdad et al discloses the dielectric coating (104 @ figures 1a-1c) comprises a plurality of stacked layers (104, 106 @ figures 1a-1c).
Regarding claim 17; Behdad et al discloses the dielectric coating (104 @ figures 1a-1c) comprises a plurality of stacked lavers (104, 106), and wherein the design information (paragraph [0057]) includes a total optical thickness of the dielectric coating (110, 112, 118 @ figure 1c).
Regarding claim 18; Behdad et al discloses the phase shift (101 @ figure 1a-1c) is further a function of an angle of incidence (figures 11-12) at the dielectric coating (104 @ figures 11-12).
Regarding claim 19; Behdad et al discloses further comprising: obtaining a result of a fourth measurement of a wave front (118 @ figure 3) after reflection the dielectric coating (104 @ figure 3) at a fourth wavenumber (304 @ figure 3), the fourth wavenumber (304 @ figure 3) being different from the first and second wavenumbers (120, 122 @ figures 1a-1b); and reconstructing the wave front after reflection by the dielectric coating (104 @ figure 3) at the fourth wavenumber (304 @ figure 3) using the determined wavenumber shift (paragraph [0065]: e.g., a relative phase shift of kd cos θ, where k=2π/λc is a wavenumber) and the nominal phase shift (101 @ figure 3); and correcting the determined wavenumber shift based on a comparison of the measured and reconstructed wave fronts at the fourth wavenumber (304 @ figure 3) by beam steering control device (2100 @ figure 21).
Regarding claims  20 and 22; Behdad et al discloses an apparatus (2100 @ figure 21) for determining a phase shift (101 @ figures 1a-1c) caused by reflection at a dielectric coating (104 @ figures 1a-1c) as a function of wavenumber (paragraph [0065]: e.g., a relative phase shift of kd cos θ, where k=2π/λc is a wavenumber ), the apparatus comprising one or more processors and executed by one or processors (2006, 2008 @ figure 21) causes the one or processors adapted to perform the method.



Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 101 rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art of record, taken alone or in combination, fails discloses or render obvious a method of determining a phase shift comprising all the specific elements with the specific combination including determining a first contribution to the phase shift as a function of wavenumber, the first contribution depending on thickness variations of stacked layers of the dielectric coating from their respective nominal thickness; and determining a second contribution to the phase shift as a function of wavenumber, the second contribution depending on local deformation of the dielectric coating due to substrate deformation, wherein the phase shift as a function of wavenumber is based on a sum of the first contribution and the second contribution in set forth of claim 3.
	The prior art of record, taken alone or in combination, fails discloses or render obvious a method of determining a phase shift comprising all the specific elements with the specific combination including further comprising: determining a total optical path difference that is caused by local deformation of the dielectric coating based on the first measurement of phase shift at the first wavenumber, the second measurement of phase shift at the second wavenumber, and the nominal phase shift in set forth of claim 5.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method of determining a phase shift comprising all the specific elements with the specific combination including the first and second wavenumbers are determined such that they satisfy R(k1)/k1 = R(k2)/k2, where k1 and k2 are the first and second wavenumbers, respectively, and R(k) includes higher order terms of second order or higher of the Taylor expansion of the nominal phase shift at wavenumber k in set forth of claim 8.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method of determining a phase shift comprising all the specific elements with the specific combination including the wavenumber shift is determined as δk = (k2.k1 (OPD2 - OPD1) - (k1 Øc(k2) - k2Øc(k1)))/ (k1 – (dØc/dk)(k2) - k2 (dØc/dk)(k1)) 5International Application No.: PCT/EP2017/084363 International Filing Date: December 22, 2017 Preliminary Amendment Accompanying Substitute Specificationwhere δk is the wavenumber shift, k1 and k2 are the first and second wavenumbers, respectively, OPD1 and OPD2 are optical path differences obtained in the first and second measurements, respectively, and Øc(k) is the nominal phase shift as a function of wavenumber in set forth of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Ni et al (US Patent No. 10,883,799) discloses a metasurface skin cloak includes a dielectric layer and a plurality of blocks disposed on the dielectric layer. The dielectric layer is disposed over a surface including a feature on the surface. Each block of the plurality of blocks has a shape that is symmetric about two perpendicular axes.
2) Gillard et al (US 2015/0263425) discloses an incident wave is reflected by the device by virtue of a double reflection from both plates. The network of radiating elements of each plate allows a phase shift to be generated, from the exterior towards the center of the dihedron, along an axis perpendicular to an axis of intersection of the two plates, according to a set phase law, allowing a deviation to be introduced relative to a specular reflection for a given operating frequency.
Takahashi et al (US 2015/0043049) discloses a microscopic observation device configured to resolve a sample surface of a sample to be microscopically observed based on a light intensity distribution from the sample surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 3, 2022

						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2886